Case 1:20-cv-00370-DDD-JPM Document 19 Filed 09/29/20 Page 1 of1PagelD#: 109

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ANTONY M. DEVADAS, CIVIL DOCKET NO. 1:20-CV-00370
Petitioner
VERSUS JUDGE DRELL
UNITED STATES DEPARTMENT
OF JUSTICE, et al., MAGISTRATE JUDGE PEREZ-MONTES
Respondent

 

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Government’s Motion for Order to Show Cause and
to Stay (ECF No. 12) be DENIED.

IT IS FURTHER ORDERED that Devadas’s § 2241 petition in this Court be
DISMISSED WITHOUT PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at lexandria , Louisiana
on this? Qo of Seatimboer , 2020.

 

JUDGE DEE D-DRELL
UNITED STATES DISTRICT JUDGE

 
